NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0824-17T4

TONIE HARRELL,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF
LABOR, and DOW JONES
& COMPANY, INC.,

     Respondents.
_____________________________

                    Argued March 27, 2019 – Decided April 11, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 124,221.

                    Kevin J. Mahoney argued the cause for appellant
                    (Kreindler & Kreindler, LLP, attorneys; Tonie Harrell,
                    on the pro se briefs).

                    Jana R. DiCosmo, Deputy Attorney General, argued the
                    cause for respondent Board of Review (Gurbir S.
                    Grewal, Attorney General, attorney; Melissa Dutton
            Schaffer, Assistant Attorney General, of counsel; Jana
            R. DiCosmo, on the brief).

            Respondent Dow Jones & Company, Inc., has not filed
            a brief.

PER CURIAM

      Appellant Tonie Harrell appeals from an October 3, 2017 decision by the

Board of Review, Department of Labor (Board), disqualifying her for

unemployment benefits. We affirm.

      We take the following facts from the record.         Harrell worked as a

supervisor for respondent Dow Jones & Company, Inc. from May 1, 2011 , to

May 16, 2017, before resigning from her position.

      By way of background, in July 2015, Harrell's supervisor was promoted

to manager. A female subordinate became the "team leader" on Harrell's team,

reporting to Harrell. Based upon rumor, Harrell believed her supervisor and the

team leader were engaged in a romantic relationship, against company rules.

Beginning in August 2015, Harrell claimed the team leader would break the

chain of command and report directly to Harrell's supervisor when she disagreed

with decisions made by Harrell. Harrell had no personal knowledge or evidence

to confirm the truth of the rumor. However, she reported the alleged relationship

to her employer.


                                                                         A-0824-17T4
                                       2
      In October 2015, Harrell met with human resources to discuss the rumors

and her concern the team leader was undermining her supervisory authority. A

human resources representative informed her the supervisor and the team leader

denied the existence of a relationship. The following day, Harrell and her

supervisor had a conversation, and he advised her she was behind on work and

her team was unhappy with her leadership. She perceived the supervisor's

statements to be a "subtle threat."

      In November 2015, the supervisor transferred the team leader out of

Harrell's team. Harrell testified the transfer was without her input and caused

her workload to increase by upwards of twenty hours per week. Harrell hired a

new team leader, who she claimed took several months to learn the work, given

its complexity.

      One week later, Harrell's supervisor issued her a verbal warning for being

inattentive during a meeting. Harrell testified the warning was retaliation for

reporting the rumor of the alleged relationship and an example of a hostile work

environment. She addressed these claims in an email to human resources.

Human resources responded and met with Harrell to inform her an investigation

of the claims did not yield any findings of harassment, hostility, or retaliation.




                                                                           A-0824-17T4
                                         3
      As a result of her work conditions, Harrell testified she became "[h]ighly

stressed," and began to develop symptoms of chronic hives and angioedema

beginning in December 2015, which required medication and treatment by a

specialist.   Harrell turned to human resources, which expunged the verbal

warning she received in 2015, from her record. She also asked human resources

to find her a different position in the company. She applied for five different

positions within the company without success.

      In June 2016, Harrell's former team leader was promoted to supervisor

and managed her own team, which subsequently became backlogged with work.

As a result, Harrell's supervisor required each team, including Harrell's, to lend

a team leader for eight weeks to assist the backlogged team. Harrell claimed

losing her team leader required her to perform an additional two-to-four hours

of work per day during the eight-week period. Because the backlog continued,

the team leaders remained on loan for an additional seven weeks. Harrell

claimed the news of her team leader's extended stay caused her hives to become

aggravated.

      In May 2017, Harrell was summoned to a meeting with her supervisor,

who issued her another verbal warning. Without learning the reason for the




                                                                          A-0824-17T4
                                        4
warning, Harrell announced her resignation, packed her belongings, and left the

company.

      Harrell filed an application for unemployment benefits, which was denied.

She appealed to the Tribunal, which held a telephonic hearing. Harrell testified

she suffered stress from the increased workload and the verbal warnings she had

received, and was subject to a hostile work environment and retaliation from her

supervisor. She also claimed the stress aggravated the hives and angioedema

she developed in 2015.

      The Tribunal also considered medical evidence from Harrell, namely, a

medical note dated January 2016. The note indicated "the most likely diagnosis

for [Harrell]'s hives and swelling is chronic idiopathic urticaria and

angioedema." The note also indicated the doctor was "not at all convinced . . .

these symptoms are due to either a drug or vaccine allergy." Notes of a previous

visit to the same doctor regarding the same symptoms noted: "Important triggers

include no known triggers." Harrell also adduced online references from the

Mayo Clinic and National Health Service websites, which she claimed

demonstrated a causal link between stress and the urticaria and angioedema.

      The Tribunal affirmed the denial of benefits, and rejected Harrell's claims

of retaliation and a hostile work environment. The Tribunal found she failed to


                                                                         A-0824-17T4
                                       5
present any evidence the rumored relationship between the supervisor and the

team leader was true. It noted Harrell "admit[ted] that the workload was for a

few separate periods in time[,] . . . had definite end dates[,]" and "was not

permanent nor intended or implied to be a permanent change in work

conditions." Thus, the Tribunal concluded Harrell had not met her burden to

demonstrate the "workload was retaliation or was the basis for a warning."

Regardless, it noted Harrell admitted "there was a human resource representative

who did act on [her] behalf." The Tribunal also found "[Harrell]'s medical

evidence [did] not state . . . her impairments we[r]e caused by the job." The

Tribunal concluded Harrell left work voluntarily without good cause attributable

to the work and disqualified her for benefits pursuant to N.J.S.A. 43:21-5(a).

      The Board affirmed the Tribunal's decision. This appeal followed.

                                        I.

      The scope of our review of an administrative agency's final determination

is strictly limited. Brady v. Bd. of Review, 152 N.J. 197, 210 (1997). The

agency's decision may not be disturbed unless shown to be arbitrary, capricious,

or unreasonable or inconsistent with the applicable law. Ibid. "If the Board's

factual findings are supported 'by sufficient credible evidence, courts are obliged

to accept them.'" Ibid. (quoting Self v. Bd. of Review, 91 N.J. 453, 459 (1982)).


                                                                           A-0824-17T4
                                        6
      Thus, "[i]n reviewing the factual findings made in an unemployment

compensation proceeding, the test is not whether an appellate court would come

to the same conclusion if the original determination was its to make, but rather

whether the factfinder could reasonably so conclude upon the proofs." Ibid.

(alteration in original) (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74,

79 (App. Div. 1985)). We "must . . . give due regard to the opportunity of the

one who heard the witnesses to judge their credibility." Logan v. Bd. of Review,

299 N.J. Super. 346, 348 (App. Div. 1997) (citation omitted).

                                       A.

      Harrell contends she demonstrated good cause for voluntarily leaving her

employment because the stress in her workplace aggravated a medical condition.

She contends the Tribunal "did not cite to, discuss or appropriately consider

[N.J.A.C. 12:17-9.3(b)] in its decision." She claims the Tribunal "focuse[d] on

'cause' and not aggravation of the . . . health condition[.]" We disagree.

      N.J.S.A. 43:21-5(a) disqualifies an applicant for unemployment benefits

            [f]or the week in which the individual has left work
            voluntarily without good cause attributable to such
            work, and for each week thereafter until the individual
            becomes reemployed and works eight weeks in
            employment, . . . and has earned in employment at least
            ten times the individual's weekly benefit rate, as
            determined in each case.


                                                                             A-0824-17T4
                                        7
"While the statute does not define 'good cause,' our courts have construed the

statute to mean 'cause sufficient to justify an employee's voluntarily leaving the

ranks of the employed and joining the ranks of the unemployed.'" Domenico v.

Bd. of Review, 192 N.J. Super. 284, 287 (App. Div. 1983) (quoting Condo v.

Bd. of Review, 158 N.J. Super. 172, 174 (App. Div. 1978)).

        N.J.A.C. 12:17-9.3(b) states

              [a]n individual who leaves a job due to a physical
              and/or mental condition or state of health which does
              not have a work-connected origin but is aggravated by
              working conditions will not be disqualified for benefits
              for voluntarily leaving work without good cause
              "attributable to such work," provided there was no other
              suitable work available which the individual could have
              performed within the limits of the disability. When a
              non-work connected physical and/or mental condition
              makes it necessary for an individual to leave work due
              to an inability to perform the job, the individual shall
              be disqualified for benefits for voluntarily leaving
              work.

        When an applicant for benefits demonstrates "through uncontroverted

medical evidence[] that her disease has been and will be aggravated by the

[work] environment[,] . . . [t]his constitutes 'good cause.'" Israel v. Bally's Park

Place, Inc., 283 N.J. Super. 1, 5 (App. Div. 1995) (citation omitted).           An

applicant must demonstrate "the environment at her job aggravated her illness."

Ibid.


                                                                            A-0824-17T4
                                         8
      The medical evidence presented by Harrell did not meet her burden to

prove her work conditions aggravated her medical conditions. The medical

notes from the physician who diagnosed Harrell with urticaria and angioedema

do not suggest the workplace stresses caused or aggravated her conditions, let

alone recommend she avoid workplace stress as a remedy for her medical issues.

To the contrary, as we noted, one of the notes stated there were "no known

triggers" for her conditions. Furthermore, the online medical references Harrell

provided merely noted stress as one of the causes of the symptoms she displayed.

They did not prove work environment stress was the cause for Harrell's

aggravated symptoms.      For these reasons, the Board's affirmance of the

Tribunal's conclusion that the "medical evidence does not state . . . [Harrell's]

impairments we[r]e caused by the job" was not arbitrary, capricious, or

unreasonable.

                                       B.

      Harrell claims the retaliation and hostile work environment she

experienced as a result of her complaint to human resources regarding the

rumored romantic relationship demonstrated good cause for voluntarily leaving

her employment. She asserts there was good cause to refuse the additional work

hours and the warnings she received were unjustified. She argues the Tribunal


                                                                         A-0824-17T4
                                       9
ignored evidence of the romantic relationship, which demonstrated the

additional workload and the warnings were a form of retaliation.

      An employee who leaves work for good, but personal, reasons is not

deemed to have left work voluntarily with good cause. Brady, 152 N.J. at 213-

14. Thus, an employee who leaves work for personal reasons is subject to

disqualification under N.J.S.A. 43:21-5(a). Ibid.; see also Morgan v. Bd. of

Review, 77 N.J. Super. 209, 212-13 (App. Div. 1962). "Mere dissatisfaction

with working conditions which are not shown to be abnormal or do not affect

health, does not constitute good cause for leaving work voluntarily." Domenico,

192 N.J. Super. at 288 (quoting Medwick v. Bd. of Review, 69 N.J. Super. 338,

345 (App. Div. 1961)). "The decision to leave employment must be compelled

by real, substantial and reasonable circumstances not imaginary, trifling and

whimsical ones." Ibid. (citing Krauss v. A. & M. Karagheusian, Inc., 13 N.J.

447, 464 (1953)). The reasons for leaving employment voluntarily for good

cause attributable to the work must be based on "objective facts." Brady, 152

N.J. at 215, 219-20. "In scrutinizing an employee's reason for leaving, the test

is one of ordinary common sense and prudence." Domenico, 192 N.J. Super. at

288 (citing Zielenski v. Bd. of Review, 85 N.J. Super. 46, 52 (App. Div. 1964)).




                                                                        A-0824-17T4
                                      10
      Furthermore, an individual is disqualified for unemployment benefits if

they refuse to accept suitable new work offered by their employer. N.J.A.C.

12:17-11.5(a). "New work" is defined as

            [a]n offer of work made by an individual's present
            employer of substantially different duties, terms or
            conditions of employment from those he or she agreed
            to perform in his or her existing contract of hire.
            Examples of factors which may be weighed when
            considering whether there is a substantial change in the
            terms or conditions of employment which constitute
            "new work" include, but are not limited to, the
            employer's change of hours or shift, job duties,
            location, salary, benefits, work environment and health
            and safety conditions.

            [N.J.A.C. 12:17-11.5(a)(3).]

      Good cause for refusal of suitable work "means any situation over which

the claimant did not have control or which was so compelling as to prevent the

claimant from accepting work. In order to establish good cause, the claimant

must have made a reasonable attempt to remove the restrictions pertaining to the

refusal." N.J.A.C. 12:17-11.4.

      Here, the Tribunal noted there was no evidence in the record to

demonstrate the alleged romantic relationship.     Moreover, an investigation

conducted by Harrell's employer yielded no causal link between her report of

the alleged romance and her supervisor's attempts to discipline her.        The


                                                                        A-0824-17T4
                                      11
backlogged team required assistance from other teams in order to accomplish its

work. Thus, Harrell's supervisor did not single her out and burden her with

increased work hours, and the additional work load was temporary.

      Finally, we have held a claimant must prove intentional harassment by a

supervisor and "mere[] over-sensitiv[ity] to criticism" does not constitute good

cause for leaving employment because, "whether warranted or not, [criticism]

may be expected in the normal course of employment." Associated Util. Servs.,

Inc. v. Bd. of Review, 131 N.J. Super. 584, 589 (App. Div. 1974).          Here,

Harrell's first warning was vacated well before she decided to resign. The record

does not reveal the reasons for the second warning because Harrell resigned

before her employer could review the merits of the discipline. Therefore, the

record lacks evidence of the intentional harassment necessary to prove

retaliation and good cause.

      The substantial credible evidence in the record supports the conclusion

Harrell left her employment voluntarily and without good cause. The Board's

decision was not arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                         A-0824-17T4
                                      12